Citation Nr: 1330227	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  13-09 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to August 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that a remand is necessary in this case.  Specifically, the Board determines that an addendum to the April 2010 VA opinion is required prior to further adjudication of the claim.   

The April 2010 VA examiner reported that attributing the Veteran's tinnitus to noise exposure is difficult without resorting to speculation when hearing loss is not present as is the case with the Veteran.  As rationale for the inability to provide the requested opinion, the examiner noted that the Veteran's inability to pinpoint the onset of his tinnitus made it difficult to determine its etiology.  The examiner stated that tinnitus may or may not be indicative of some other medical condition. 

The United States Court of Appeals for Veterans Claims (Court) has directed that in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  A bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  For example, if the examiner lacks the expertise to render such an opinion, or if some additional testing or information is needed, and possibly available, that would permit such an opinion, the opinion would be rendered inadequate for resolving the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 51-2 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991). 

Thus, before the Board can rely on an examiner's conclusion that an etiological opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Secretary must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Thus, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves, 21 Vet. App. at 51-2.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).

Here, the Board notes that the examiner did not offer an explanation as to why it is difficult to associate tinnitus with noise exposure without the presence of hearing loss.  Additionally, the Board does not require complete medical certainty that the tinnitus is due to the Veteran's noise exposure in service, but only that there is a 50 percent probability or greater that it is due to the noise exposure.  Thus, even if the examiner finds it difficult to assign a relationship between the tinnitus and the noise exposure, the Board questions whether that means the examiner could not formulate an opinion as to whether there is at least a 50 percent probability of a relationship.  Therefore, the Board remands the appeal for clarification of the April 2010 VA opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Request clarification of the opinion from the April 2010 VA examiner.  The claims file must be made available to the examiner for review, and the examination report must reflect that such review occurred.  The examiner should then respond to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is a result of military service, to include in-service noise exposure? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

In forming the opinion, the examiner must consider all of the Veteran's symptomatology as reported at not only the April 2010 VA examination but also within claims file.  A complete rationale must be provided for any opinion offered.  If the examiner determines that a probability of a relationship between the Veteran's tinnitus and his military service cannot be determined without resort to speculation, the examiner must provide a basis for such determination, as well as specify what additional information or testing, if any, would facilitate rendering such an opinion.  The examiner should also provide a basis for the April 2010 comment that the Veteran's lack of hearing loss renders the assessment of whether the Veteran's tinnitus is due to noise exposure difficult.  

If the April 2010 VA examiner is unavailable, the opinion should be requested from another equally qualified ENT specialist, and if another clinical examination is deemed necessary, such examination should be scheduled. 

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



